Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.   This office action is in response to the application filed on 3/25/2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56. 

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

This application is in condition for allowance except for the following formal matters: 

In the specification:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
“write and delete parameters” “matching”, “data length”, and “reclaim” aspects of the invention should be mentioned in the title so that the title is more descriptive.
Appropriate correction is required.
	
The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because a search made does not detect the combined claimed elements as set forth in the claims 1-20.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method of managing storage blocks, comprising: obtaining, by a system comprising a processor, a set of write parameters and a set of deletion parameters related to a target storage block, the set of write parameters comprising information related to first data that is stored in the target storage block and associated with at least one object, and the set of deletion parameters comprising information related to second data that is deleted from the target storage block and associated with the at least one object; in response to the set of write parameters matching the set of deletion parameters, obtaining a first data length for the target storage block, the first data length being determined in response to receiving a write request for the target storage block; and determining reclaim information related to the target storage block based on the first data length and the set of deletion 

The closest prior art, “Methods, Apparatuses, System And Computer Program Products for Reclaiming Storage Units” by Lei et al. (US 2020/0104054) discloses methods, apparatuses, a system and computer program products for managing storage units. According to embodiments of the present disclosure, it is determined whether a first storage unit allocated at a first node is reclaimable, wherein data in the first storage unit is backed up to a second storage unit at a second node. In response to determining that the first storage unit is reclaimable, a condition to be satisfied for reclaiming the second storage unit is determined. A command indicating the condition is sent to the second node, such that the second node reclaims the second storage unit in response to the condition being satisfied. Moreover, in response to the command being sent, the first storage unit is reclaimed. The embodiments of the present disclosure enable timely reclaiming of storage units, thereby improving utilization of the storage space effectively. However, Lei fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Therefore, claims 1-20 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 (TWO) MONTHS FROM THE DATE OF THIS LETTER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


/HONG C KIM/Primary Examiner, Art Unit 2138